PER CURIAM.
Petitioner-respondent (Defendants) and respondent-petitioner (Allegro) each seek a writ of certiorari to review the Court of Appeals’ decision in Allegro, Inc. v. Scully, 400 S.C. 33, 733 S.E.2d 114 (Ct.App.2012). We deny Allegro’s petition, grant Defendants’ petition, dispense with further briefing, and remand to the Court of Appeals for consideration in accordance with this opinion.
Defendants argue the Court of Appeals erred in failing to address their claims that the trial judge erred in denying their motions for directed verdict and JNOV. We agree.
“The appellate court may affirm any ruling, order, decision or judgment upon any ground(s) appearing in the Record on Appeal.” Rule 220(c), SCACR. An appellate court need not address remaining issues when disposition of a prior issue is dispositive. Earthscapes Unlimited, Inc. v. Ulbrich, 390 S.C. 609, 617, 703 S.E.2d 221, 225 (2010); see also Futch v. McAllister Towing of Georgetown, Inc. 335 S.C. 598, 613, 518 S.E.2d 591, 598 (1999).
The Court of Appeals’ decision reversed and remanded this case for a new trial based on the trial judge’s decision to admit a temporary injunction order into evidence. However, relying on Futch, supra, the Court of Appeals declined to address Defendants’ claims that the trial judge erred in denying their motions for directed verdict and JNOV. Defendants argue the Court of Appeals’ disposition of the new trial issue was not dispositive of their directed verdict and JNOV arguments, and therefore, the Court of Appeals should have addressed the arguments before remanding for a new trial.
We find the Court of Appeals should have addressed whether the trial judge erred in denying Defendants’ directed verdict and JNOV motions. The Court of Appeals’ decision to *202reverse and remand for a new trial based on the admission of the temporary injunction order did not dispose of any parties or causes of action that could have been eliminated by a decision on the trial judge’s denial of Defendants’ motions. Therefore, Futch, supra, did not apply because the Court of Appeals’ disposition of the new trial issues did not dispose of the directed verdict and JNOY issues.
Accordingly, this matter is hereby REMANDED.
TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.